          Case 1:21-cv-00061-PAE Document 15 Filed 04/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MOCKINGBIRD 38, LLC,

                                        Plaintiff,                       21 Civ. 61 (PAE)
                        -v-
                                                                              ORDER
 DEARJULIUS.COM INC.,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       On January 5, 2021, plaintiff filed the complaint in this action. Dkt. 1. On January 14,

2021, service of process was executed on defendant. See Dkt. 8. On February 8, 2021, after

defendant failed to appear or answer the complaint, plaintiff obtained a Clerk’s certificate of

default. Dkt. 13. However, plaintiff had not moved for a default judgment or taken any other

action in this case. On April 1, 2021, the Court issued an order to show cause why this action

should not be dismissed for failure to prosecute under Federal Rule of Civil Procedure 41. Dkt. 14.

That order advised that cause may be shown by filing a motion for default judgment with the

Court by April 12, 2021, and that “[f]ailure to submit a timely and proper motion for default

judgment will result in dismissal of this case under Rule 41.” Id. Plaintiff has not taken that step,

defendant has still not appeared, and no progress has been made in this case.

       Accordingly, the Court dismisses this case, without prejudice, pursuant to Federal Rule of

Civil Procedure 41. The Clerk of Court is respectfully directed to close this case.

       SO ORDERED.

                                                             PaJA.�
                                                              ____________________________
                                                              Paul A. Engelmayer
                                                              United States District Judge


                                                     1
        Case 1:21-cv-00061-PAE Document 15 Filed 04/13/21 Page 2 of 2




Dated: April 13, 2021
       New York, New York




                                      2
